DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 2013/0021681 A1) in view of Lai (US 2020/0132986 A1).

Claim 1, Ho  teaches a light-shielding sheet (spacer 40 made of light-shielding materials; paragraph 0015 and Figs. 2-3) being circular in shape (“spacer 40 is an annular plate;” paragraph 0015), the light-shielding sheet comprising:
a first surface (object-side surface 41; paragraph 0015);
a second surface opposite to the first surface (image-side surface 42; paragraph 0015);

an inner diameter of the light-shielding sheet adjacent to the first surface is greater than an inner diameter of the light-shielding sheet adjacent to the second surface (I2, diameter of through hole 401 on object-side surface 41 is greater than I1, the through hole 401 on image-side surface 42; paragraph 0015-0016).
Ho is silent regarding wherein the first surface, the second surface, and the inclined surface are antireflective surfaces.
Lai teaches a light-shielding sheet (light shielding sheet 1; paragraph 0032) comprising a first surface, second surface and inclined surface (surfaces 101, 102, and 1031, respectively; see paragraph 0032 and Fig. 1) wherein the first surface, second surface and inclined surface are antireflective surfaces (anti-reflection film 112 is disposed on the first surface, the second surface, and inclined surface; see Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the antireflective surface of Lai with the light-shielding sheet of Ho in order to shield undesired ambient stray light from reaching an image sensor (see paragraph 0044 of Lai). 

Claim 2, Ho further teaches wherein the light-shielding sheet has an optical axis (“optical axis of the lens module 100; paragraph 0016);
an included angle between the inclined surface and the optical axis is greater than or equal to 45° (angle alpha, see Fig. 3, is between 30° to about 60°).


the first antireflective film layer, the second antireflective film layer, and the third antireflective film layer are coated on the metal layer (light extinction film 11 is disposed on metal substrate 10; paragraph 0035);
the first surface is a surface of the first antireflective film layer away from the metal layer (surface 101; paragraph 0032 and Fig. 1);
the second surface is a surface of the second antireflective film layer away from the metal layer (second surface 102 opposing the first surface 101; paragraph 0032 and Fig. 1); and
the inclined surface is a surface of the third antireflective film layer away from the metal layer (hole wall 1031; see paragraph 0032 and Fig. 1).

Claim 5, Ho further teaches a tip (inner sidewall 43; paragraph 0015), the tip is located between the second surface and the inclined surface, a width of the tip is less than or equal to 0.03 mm (Z is a width of the inner sidewall 43, Z is about 0.005mm; see paragraph 0016-17).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Lai, and further in view of Dobashi (US 2017/0163859 A1).


Dobashi teaches a metal plate 19 serving as a light shielding wall (paragraph 0103) wherein an antireflection treatment is applied, wherein the antireflection treatment is a blackening treatment (“antireflection treatment is a blackening treatment such as a black coating treatment (black chromium plating) and a black painting;” paragraph 0067).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Dobashi with that of the cited prior art to provide a thinner configuration of antireflection treatment to inhibit a ghost image from generating on the sensor (paragraph 0067-0068 of Dobashi). 

Claims 6, 7, 10, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 2013/0021681 A1) in view of Hsu (US 2018/013851 A1).

Claim 6, Ho teaches a lens module (lens module 100; paragraph 0010) comprising:
a lens cone (lens barrel 10; paragraph 0011);
a lens group received in the lens cone (lenses 20, 30; paragraph 0012-0013 and Fig. 1);
wherein the lens group comprises a plurality of lenses arranged successively from an object side of the lens module to an image side of the lens module (see Fig. 1); and
a light-shielding sheet group arranged between two adjacent lenses (spacer 40 made of light-shielding materials; paragraph 0015);

a first surface (object-side surface 41; paragraph 0015);
a second surface opposite to the first surface (image-side surface 42; paragraph 0015);
an inclined surface connected to the first surface and the second surface (chamfer 44; paragraph 0016 and Figs. 2-3);
an inner diameter of the light-shielding sheet adjacent to the first surface is greater than an inner diameter of the light-shielding sheet adjacent to the second surface (I2, diameter of through hole 401 on object-side surface 41 is greater than I1, the through hole 401 on image-side surface 42; paragraph 0015-0016); and
the inclined surface faces the lens (see Fig. 1).
Ho does not expressly teach a plurality of light-shielding sheets; and
wherein the first surface, the second surface, and the inclined surface are antireflective surfaces.
Hsu teaches a plurality of light-shielding sheets (spacing elements 2610, 2620, 2630, 2640 can be light blocking sheets 100; paragraph 0065), 
wherein a first surface (first outer layer 112; paragraph 0044 and Fig. 2C), the second surface (second surface 123; paragraph 0044 and Fig. 2C), and the inclined surface (inner space 140; paragraph 0045, 0047) are antireflective surfaces (anti-reflective film can be coated on the first surface 112 and second surface 123, paragraph 0066; and anti-reflective coating material can be disposed in the inner space; paragraph 0047).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Hsu with that of Ho in order to 

Claim 7, Ho further teaches wherein the light-shielding sheet has an optical axis (“optical axis of the lens module 100; paragraph 0016);
an included angle between the inclined surface and the optical axis is greater than or equal to 45° (angle alpha, see Fig. 3, is between 30° to about 60°).

Claim 10, Ho further teaches a tip (inner sidewall 43; paragraph 0015), the tip is located between the second surface and the inclined surface, a width of the tip is less than or equal to 0.03 mm (Z is a width of the inner sidewall 43, Z is about 0.005mm; see paragraph 0016-17).

Claims 14, 15, and 17 are analyzed and rejected as an electronic device comprising a body, and the lens module of claims 6, 7, and 10, respectively, mounted in the body (see electronic apparatus 20 and lens module mounted therein of Hsu; paragraph 0107 and Fig. 16A). 

Claims 8, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Hsu, and further in view of Lai (US 2020/0132986 A1).

Claim 8, Ho in view of Hsu teaches the lens module of claim 6, but is silent regarding further comprising a metal layer, a first antireflective film layer, a second antireflective film layer, and a third antireflective film layer connected to the first antireflective film layer and the second antireflective film layer;

the first surface is a surface of the first antireflective film layer away from the metal layer;
the second surface is a surface of the second antireflective film layer away from the metal layer; and
the inclined surface is a surface of the third antireflective film layer away from the metal layer.
Lai teaches a metal layer (“light shielding sheet 1 has a metal substrate 10;” paragraph 0032 and Fig. 1), a first antireflective film layer, a second antireflective film layer, and a third antireflective film layer connected to the first antireflective film layer and the second antireflective film layer (light extinction film 11 comprises the anti-reflection film 112 that covers the first surface, second surface, and inclined surface; see Fig. 1);
the first antireflective film layer, the second antireflective film layer, and the third antireflective film layer are coated on the metal layer (light extinction film 11 is disposed on metal substrate 10; paragraph 0035);
the first surface is a surface of the first antireflective film layer away from the metal layer (surface 101; paragraph 0032 and Fig. 1);
the second surface is a surface of the second antireflective film layer away from the metal layer (second surface 102 opposing the first surface 101; paragraph 0032 and Fig. 1); and
the inclined surface is a surface of the third antireflective film layer away from the metal layer (hole wall 1031; see paragraph 0032 and Fig. 1).


Claim 9, Hsu further teaches wherein the first antireflective film layer, the second antireflective film layer, and the third antireflective film layer are black coating layers (the material to absorb light can be black powder of a black glue; paragraph 0047).

Claim 16 is analyzed and rejected as an electronic device comprising a body, and the lens module of claim 8, mounted in the body (see electronic apparatus 20 and lens module mounted therein of Hsu; paragraph 0107 and Fig. 16A). 

Claims 12, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Hsu, and further in view of Nakajo (US 2007/0045550 A1).

Claim 12, Ho in view of Hsu teaches the lens module of claim 6, but is silent regarding a stopper received in the lens cone and arranged below the lens group.
Nakajo teaches a lens module (Fig. 1) comprising a stopper (lens stopper 19; paragraph 0018 and Fig. 1) received in the lens cone (lens barrel 16; Fig. 1) and arranged below the lens group (see Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Nakajo with that of the cited 

Claim 13, Nakajo further teaches a filter and a sensor (filter 14 and image sensor chip 12; paragraph 0019);
wherein the filter and the sensor are located below the lens cone (see Fig. 1);
the filter faces the lens group (see Fig. 1); and
the sensor is located below the filter and faces the filter (see Fig. 1).

Claims 19 and 20 are analyzed and rejected as an electronic device comprising a body, and the lens module of claims 12 and 13, respectively, mounted in the body (see electronic apparatus 20 and lens module mounted therein of Hsu; paragraph 0107 and Fig. 16A). 

Allowable Subject Matter
Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696